DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 12/13/2021has been considered by the examiner.
Allowable Subject Matter
2.	Claims 1-7, and 9-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
	Applicant has amended independent claims with the objected to claim limitations of dependent claim 8 (see N.F. dated 7/26/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	--(2020/0351971) Fiorani et al teaches load of BS-DUs used for determining handovers (0085).

	---(2015/0063300) Wenger teaches determining that multicast and/or broadcast is to be setup allowing all virtual BS in the group to have a common and constant transmission capacity (0025).
	---(2019/0053183) Park et al teaches CU and DU splitting taking into account capabilities of the two units (CU and DU) and deployment preference e.g., based on backhaul topology.  Additional splitting may be based on UE’s having different service levels and/or QoS requirements (0369).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646